Citation Nr: 0838130	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-19 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
retropatellar pain syndrome, previously claimed as a 
bilateral knee condition.  

2.  Entitlement to service connection for bilateral ankle 
sprain, previously claimed as a bilateral ankle condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for bilateral knee and 
ankle conditions.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of a nexus between bilateral 
retropatellar pain syndrome and service is not of record.  

3.  Competent evidence of a nexus between bilateral ankle 
sprain and service is not of record.  


CONCLUSIONS OF LAW

1.  Bilateral retropatellar pain sydrome was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & West Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008).

2.  Bilateral ankle sprain was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & West Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The veteran contends that service connection is warranted for 
his bilateral knee and ankle conditions.  In a June 2005 
personal statement, the veteran explained that even though he 
did not request treatment for his bilateral knee and ankle 
conditions during service, the continuous marching on 
asphalt, running, exercising, and negotiating an obstacle 
course while wearing combat boots caused his current 
conditions.  The veteran asserts that his current bilateral 
knee and ankle conditions are attributable to his active 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for the veteran's bilateral knee 
and ankle conditions.  Indeed the veteran's service treatment 
records reflect complaints and treatment for knee and right 
ankle conditions.  In August 1976, the veteran was seen at 
sick call for complaints of knee problems for approximately 
two days.  It was noted that the veteran had no history of 
trauma, and physical examination of the veteran revealed no 
effusion, crepitus, or pain.  Drawer's sign and McMurray's 
test were both within the normal limits, and the physician 
diagnosed the veteran with muscle strain.  Thereafter, the 
veteran returned again to sick call in June 1979 for 
complaints of right ankle problems.  The sick call note 
states that the veteran sprained his right ankle four days 
prior to treatment.  X-rays were within normal limits, and 
the veteran was given a wrap and cane to alleviate his pain.  
However, upon release from active duty (RELAD) in June 1979, 
clinical evaluation of the lower extremities was normal.  
Post service treatment records reflect complaints and 
treatment for bilateral knee and ankle pain.  

At the outset, the Board notes that service treatment records 
do not show that the veteran's knee and ankle conditions 
resulted in chronic disabilities.  As previously noted, 
although the veteran received treatment for his knees and 
right ankle in August 1976 and June 1979 respectively, 
clinical evaluation thereafter was normal, and no complaints 
or adverse findings pertaining to the knees or ankles were 
noted.  Based upon the evidence in the claims file, the first 
time the veteran's bilateral knee and ankle conditions are 
shown is in the January 2005 VA examination report, which is 
many years following the veteran's discharge from service.  
Thus, the evidence weighs against the claims in this regard.  

Regarding the veteran's continuity of symptomatology 
complaints, the Board acknowledges that the veteran has 
contended, in essence, that his current conditions have 
existed since his military service.  The veteran is competent 
to state that he injured his knees and ankles while 
participating in basic training activities.  Additionally, 
the Board, is of course, aware of the provisions of 38 C.F.R. 
§ 3.303(b), relating to chronicity and continuity of 
symptomatology.  

However, the evidence also weighs against the veteran's 
claims in this regard.  Again, the record establishes that 
there is no objective medical evidence of record of a 
permanent bilateral knee or ankle disabilities caused during 
service or immediately thereafter.  See Voerth v. West, 13 
Vet. App. 117, 120-21 (1999) (there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observations is competent).  The veteran's service treatment 
records and the absence of post-service treatment reports 
until many years after service substantiate this.  The 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact.  Forshey v. Principi, 284 F.3d 1335, 
1363 (Fed. Cir. 2002) (negative evidence to mean that "which 
tends to disprove the existence of an alleged fact").  
Moreover, "evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service."  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

In addition, in January 2005, the veteran was afforded a VA 
examination for his bilateral knee and ankle disabilities.  
During the examination, the veteran reported to the examiner 
that he has had pain in both knees and ankles since basic 
training in August 1976.  He explained that both knees and 
ankles have become painful over the last five years, causing 
pain three to four times a week in the knees and once a week 
in the ankles.  Upon review of the claims file and physical 
examination of the veteran, the examiner diagnosed the 
veteran with retropatellar pain syndrome and bilateral ankle 
sprain.  He opined that they were "less likely than not 
related to [his] military service."  

Given the service treatment records which reflect normal 
findings of the knees and ankles after the subjective 
complaints made at sick call, the absence of complaint or 
treatment until many years after service, and the absence of 
any medical evidence showing continuity of symptomatology 
since service, the Board finds that the evidence weighs 
against the veteran's claims.  Continuity of symptomatology 
has not been established.  Thus, there is no probative 
medical evidence of record linking the veteran's bilateral 
knee and ankle disabilities to his active service.  

Although the veteran is competent to allege that he had 
bilateral knee and ankle disabilities in service, his 
assertions attributing his current disorders to events of 
service are not competent.  Without supporting objective, 
competent evidence, his statements are of little or no 
probative value.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996); see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for bilateral retropatellar pain 
syndrome and bilateral ankle sprain, and there is no doubt to 
be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2004 letter sent to the veteran.  In 
the July 2004 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claims be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concluded above that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records and VA outpatient treatment records from 
May 2004.  The Board notes that the veteran was provided a VA 
examination in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for bilateral retropatellar 
pain syndrome, previously claimed as bilateral knee condition 
is denied.  

Entitlement to service connection for bilateral ankle sprain, 
previously claimed as bilateral ankle condition is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


